—Order unanimously reversed, on the law, in accordance with the following memorandum: It was error to settle this record to include the record from an unrelated proceeding. "It is axiomatic that appellate review is limited to the record made at nisi prius and, absent matters which may be judicially noticed, new facts may not be injected at the appellate level (People ex rel. Martinez v Walters, 99 AD2d 476, 477; Block v Nelson, 71 AD2d 509; Matter of Wish Realty Corp. v Starr, 56 AD2d 656).” (Broida v Bancroft, 103 AD2d 88, 93). (Appeal from order of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present—Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.